Opinion filed August 30, 2019




                                      In The


        Eleventh Court of Appeals
                                   —————
                                No. 11-19-00207-CR
                                   —————

                          JAY MIRANDA, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 20545B


                      MEMORANDUM OPINION
      Appellant, Jay Miranda, has filed a motion to dismiss this appeal. In the
motion, Appellant indicates that he no longer desires to pursue an appeal, and he
requests that this appeal be dismissed. The motion to dismiss is signed by both
Appellant and Appellant’s counsel in compliance with TEX. R. APP. P. 42.2.
        The motion is granted, and the appeal is dismissed.




                                                                            PER CURIAM


August 30, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2